DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see page 10, filed 03/01/2022, with respect to the rejection of Claims 5 - 8, 15, 19 and 23 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claim 5 - 8, 15, 19 and 23 has been withdrawn. 
Applicant’s arguments, see page 10, filed 03/01/2022, with respect to the objection to Claims 16-19 and 20- 23 under 37 CFR 1.75 have been fully considered and are persuasive.  The cancellation of claims 16-19 is acknowledged, and the objection to Claims 20- 23 has been withdrawn. 
Applicant’s arguments, see pages 23-28, filed 03/01/2022, with respect to the rejection of Claims 1, 3-4, and 13 under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection of Claims 1, 3-4, and 13 has been withdrawn. 
Applicant’s arguments, see page 28, filed 03/01/2022, with respect to the rejection of Claims 2, 3, 5 - 15 and 20 - 25 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection of Claims 2, 3, 5 - 15 and 20 - 25 has been withdrawn. 
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of Claims 1-23 under 35 U.S.C. § 101, the applicant has argued that their claims, as presently amended, describe a technical solution to the technical problem of monitoring the overall effectiveness of a patient's diabetes treatment plan, using the patient's own blood glucose monitoring data, in order to make timely adjustments to the diabetes treatment plan. The applicant goes on to explain: 
“no single model has been identified to date that is capable of accurately correlating blood glucose and A1c levels for all diabetes patients, owing to the many different variables which may impact the blood glucose levels of each individual patient, and the variability in how individual patients may test their own blood glucose levels.” (Page 13 of the applicant’s arguments).
“An inherent drawback of the prior art methods of estimating A1c levels from blood glucose data, described in paragraphs [0011] to [0013], is that the accuracy of the estimated A1c levels depends on the patient adhering to a regimented testing scheme, and/or being diligent in recording additional details about their lifestyle and habits, and is therefore prone to error.” (Page 13 of the applicant’s arguments).
“Advantageously, the Applicant has discovered that its method for predicting a patient's A1c levels from the patient's blood glucose data does not rely on the patient adhering to a particular testing regime, or providing additional data about the patient's lifestyle and habits.” (Page 13 of the applicant’s arguments).
The examiner acknowledges these arguments, and thanks the applicant for explaining them so clearly, but respectfully notes that this argument is not commensurate with the scope of the claims. Although the claims recite specific equations in Claim 5, there is no explicit disclosure that the method to predict A1c levels from blood glucose uses exclusively just these mathematical models, or that additional parameters such as testing regime and data about lifestyle and habits are excluded. The preamble ends with “comprising”, which indicates that this method could also involve additional steps and/or parameters. Also, the modification of a diabetes treatment plan in Claim 11 would lead to a difference in lifestyle and/or habits, which presumably does have an effect on A1c levels. 
Similarly, the applicant’s argument that “the patient is provided with a continuously updated prediction of their A1c value based on their most recent BG data, which provides the patient with continuous feedback about the overall effectiveness of their control of their diabetes condition,” (page 13) is also not commensurate with the scope of the claims, as there is no recitation in the claims that this method is continuous. (Although new Claim 24 does mention a continuous blood glucose monitoring device, this does not mean that the method of Claim 1 must also be done continuously). In conclusion, while the examiner acknowledges that these characteristics so helpfully explained by the applicant may indeed be technical advantages over the prior art, they must be more clearly integrated into the claims to be considered as part of a 101 analysis. 
With regards to Step 2A, Prong 1 of the 101 rejection, the applicant has argued that “it is not possible to perform the step of obtaining an updated BG data set that comprises at least one new BG data point obtained from a BG device in the human mind, because this step involves physically measuring the BG content of a sample of the patient's blood.” (page 16). The examiner respectfully disagrees, as the wording of this clause still allows for the reading of a device output. It is possible to visually obtain an updated BG data set which includes at least one new BG data point obtained by physically measuring a sample of the patient's blood, by having a device physically measure a sample of the patient’s blood, update the BG data set with the at least one new BG data point, and display it on a display for a user to obtain the updated BG data set.
With regards to Step 2A, Prong 2 of the 101 rejection, the applicant has argued the newly added step in claim 1 reciting obtaining updated BG data which includes at least one new BG data point obtained by a BG device, thereby requiring the physical measurement of a blood sample of the patient using a physical BG device”, as well as the “additional step of "displaying, on a patient device, the predicted A1c value," which predicted A1c value thereby enables the patient's monitoring of the overall effectiveness of the diabetes treatment plan at controlling the diabetes condition of the patient” (page 17), are not merely a generic output or display performing a generic computer function. However, these claim limitations are drawn to adding insignificant extra-solution activity to the judicial exception by mere data gathering. See MPEP 2106.05(g), especially the example of determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
The applicant has also argued “The elements of claim 1 therefore result in an improved method of predicting A1c of a patient based on the patient's updated BG data set, which is an improvement because it does not rely on patient adherence to a particular BG testing regime, nor does it rely on continuous blood glucose monitoring technology, which may be more expensive and may be considered invasive by some patients.” (page 19). As explained above, these claim elements, when taken as a whole, still do not clearly indicate the improvement to a technology or other technical field because there is no explicit disclosure that the method to predict A1c levels from blood glucose uses exclusively just these mathematical models, or that additional parameters such as testing regime and data about lifestyle and habits are excluded. The preamble ends with “comprising”, which indicates that this method could also involve additional steps and/or parameters. 
With regards to Step 2B of the 101 rejection, the applicant has argued that “It is the steps of applying a plurality of A1c models to a BG data set of the patient, along with the alleged mental processes of identifying a best fit model among the plurality of A1c models by evaluating the plurality of calculated A1c values against the at least one measured A1c value of the patient and calculating a predicted A1c value by applying the identified best fit model to the updated BG data set, in combination with the additional steps of obtaining an updated BG data set comprising at least one new BG data point obtained from a BG device, and then displaying, on a patient device, the predicted A1c value, [that] provides the improvement to enabling monitoring of the overall effectiveness of a diabetes treatment plan, without requiring the patient to adhere to a particular method or scheme of BG testing in order to obtain accurate, predicted A1c values”. As stated above, this argument is not commensurate with the scope of the claims, because although the claims recite specific equations in Claim 5, there is no explicit disclosure that the method to predict A1c levels from blood glucose uses exclusively just these mathematical models, or that additional parameters such as testing regime and data about lifestyle and habits are excluded. The preamble ends with “comprising”, which indicates that this method could also involve additional steps and/or parameters. Also, the modification of a diabetes treatment plan in Claim 11 would lead to a difference in lifestyle and/or habits, which presumably does have an effect on A1c levels. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method for monitoring a patient's diabetes treatment plan, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, applying a plurality of A1c models to a BG data set of the patient so as to obtain a corresponding plurality of calculated A1c values encompasses the user manually/mentally applying a plurality of mathematical models to a data set so as to obtain a corresponding plurality of calculated values, which can be done with pen and paper. Similarly, identifying a best fit model amongst the plurality of A1c models by evaluating the plurality of calculated A1c values against at least one measured A1c value of the patient, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a best fit model amongst the plurality of mathematical models by evaluating the plurality of calculated values against at least one measured value, which can also be done with pen and paper. Similarly obtaining an updated BG data set, the updated BG data set comprising at least one new BG data point obtained from a BG device, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally obtaining an updated data set comprising at least one new data point obtained from a measuring device by reading a device output which is outputting the updated data set with the new data points. Finally, calculating a predicted A1c value by applying the identified best fit model to an updated BG data set, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating a predicted value by applying the identified best fit model to an updated data set, which can be done with pen and paper. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because there are only [one/two/three] additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that have integrated a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that have not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The additional limitation of “displaying, on a patient device, the predicted A1c value” does not qualify as “response or feedback to the abstract idea of extracting vital signs from data” because the additional limitation of wherein the patient monitors overall effectiveness of the patient's diabetes treatment plan at controlling a diabetes condition of the patient by monitoring changes in the displayed predicted A1c value is not done by the processor or method itself—but rather the human patient.  Predicting the patient's glycated hemoglobin based on the patient's blood glucose does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). Obtaining an updated BG data set, the updated BG data set comprising at least one new BG data point obtained from a BG device does not add more than insignificant extra-solution activity to the judicial exception, as it is mere data gathering. See MPEP 2106.05(g), especially the example of determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that have amounted to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
. Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that have not been enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites the steps of: evaluating the predicted A1c value against a set of escalation rules to determine whether an escalation alert is required, alerting the patient's healthcare provider when it is determined the escalation alert is required, outputting the predicted A1c value to one or more authorized persons. As evaluating the predicted A1c value against a set of escalation rules and alerting the patient's healthcare provider can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because both evaluating a value against a set of rules and alerting a healthcare provider amount to insignificant extra-solution activity that is done after the main abstract idea of predicting the A1c value. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). Finally, both determining an alert is required (A61B 5/746) and outputting a predicted value (A61B 5/7275) are well-understood, routine, conventional activities previously known to the industry (they have their own CPC subclasses), and specified at a high level of generality.  They do not amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the step of identifying the best fit model further includes determining an adjustment factor, and wherein the step of calculating the predicted A1c value further includes applying the adjustment factor to the best fit model. As determining an adjustment factor, and applying the adjustment factor to the best fit model can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein the plurality of formulas is selected from the group consisting of: A1c = (BGavg + 79.21)/34.74, A1c = (BGavg + 46.7)/28.7, A1c = (BGavg + 36.9)/28.0, A1c = (BGavg + 68.6)/31.5, and A1c = (BGag + 77.3)/35.6, A1c = (BGavg + 86.0)/33.3. As calculating data using any one of this group of formulas can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites wherein the plurality of time intervals is selected from a group consisting of: 15 days, 30 days, 60 days, and 90 days. As using this plurality of time intervals can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites wherein the one or more authorized persons are selected from a group consisting of: the patient, the patient's health care provider, an insurer of the patient, a friend of the patient, and a family member of the patient. As selecting one or more authorized persons can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites wherein the step of outputting the predicted A1c value includes outputting a visual display having a plurality of elements, the plurality of elements selected from a group consisting of: a graph plotting a plurality of predicted A1c values over time, a graph plotting the BG data set over time, a graph plotting the at least one measured A1c value over time, a visual indicator representing the predicted A1c value against a target A1c value, and a visual indicator representing a most recent measured A1c value of the at least one measured A1c value. As it is possible to output these visual displays with pen and paper, this claim recites an abstract idea. The visual displays are recited at a high-level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the graph plotting a plurality of predicted A1c values over time, the graph plotting the BG data set over time and the graph plotting the at least one measured A1c value over time are combined into a single graph. As it is possible to output this visual display with pen and paper, this claim recites an abstract idea. Furthermore, this amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites wherein the step of alerting the patient's healthcare provider further includes scheduling an appointment for the patient with the healthcare provider. As scheduling an appointment for the patient with the healthcare provider can be done using the mind or pen and paper, this claim recites an abstract idea. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 11 recites wherein the step of alerting the patient's healthcare provider further includes providing a suggested modification for the patient's diabetes treatment plan. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). Furthermore, “suggested modification” is recited at a high-level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites wherein the suggested modification for the patient's diabetes treatment plan includes a calculation of an adjusted insulin dosage for the patient. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application or extra-solution activity examples cited in MPEP 2106.05(g). Although this is a specific modification suggested, the calculation of the adjusted insulin dosage is still just a suggested value output—the insulin dosage is not actually adjusted. This amounts to mere post extra-solution activity. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 13 recites wherein the steps of applying a plurality of A1c models to a BG data set of the patient and identifying a best fit model amongst the plurality of A1c models only occur when the at least one measured A1c value includes at least one measured A1c value not previously evaluated. As applying a plurality of models and identifying a best fit model only when occur when at least one measured value was not previously evaluated can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites wherein the steps of calculating the predicted A1c value, evaluating the predicted A1c value, alerting the patient's healthcare provider and outputting the predicted A1c value occur when new BG data is added to the updated BG data set. As performing the abstract idea in this particular order can be done in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites wherein the new BG data is added to the updated BG data set at a frequency selected from the group consisting of: once every two weeks, once every five days, and once every day. As updating a data set at a certain frequency can be done in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 20 recites a system for monitoring a patient's diabetes treatment plan by predicting the patient's glycated hemoglobin (A1c) based on the patient's blood glucose (BG), predicted according to the method of claim 1, the system comprising: a cloud-based platform including a plurality of servers, the cloud-based platform configured to communicate with a plurality of devices through a network, the plurality of devices including at least a-the patient device and a healthcare provider device, wherein the cloud-based platform is configured to receive BG data of the patient. The additional elements of a cloud-based platform including a plurality of servers, a network, the patient device and a healthcare provider device do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). Furthermore, there are no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 21 recites wherein the plurality of devices further includes a payer device configured to communicate with the cloud-based platform. As this does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, this claim still recites an abstract idea. Furthermore, there are no additional elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 22 recites wherein the system is configured to monitor a diabetes treatment plan of each patient of a plurality of patients. As monitoring a diabetes treatment plan of each patient of a plurality of patients can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 23 recites wherein the plurality of devices are selected from a group consisting of: computers, smart phones, desktop computers, laptop computers, tablets and BG devices. The additional elements of computers, smart phones, desktop computers, laptop computers, and tablets do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. The BG device does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 24 recites wherein the BG device is selected from a group consisting of: a BG meter and a continuous blood glucose monitoring device. The addition of these devices does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 25 recites wherein the patient device is selected from a group consisting of: the BG device, a computer, a smart phone, a desktop computer, a laptop computer, and a tablet. The additional elements of computers, smart phones, desktop computers, laptop computers, and tablets do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. The BG device does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to teach applying a plurality of A1c models to a BG data set of the patient so as to obtain a corresponding plurality of calculated A1c values, wherein each A1c model of the plurality of A1c models comprises: a formula selected from a plurality of formulas, the formula correlating a mean BG value to a calculated A1c value of the plurality of A1c values.
Claims 2-3, 5-15, and 20-25 are indicated as having allowable subject matter by virtue of dependence on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Sekeimoto et al (US 20120271557 A1), which discloses a correlation between the average glucose concentration AG and the HbA1c concentration, and the prediction of glycohemoglobin.
See Murata et al (US 20120253840 A1), which discloses the projection of HbA1c.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	

	

	



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791